Title: From Thomas Jefferson to Henry Knox, 27 March 1801
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Washington Mar. 27. 1801.

I recieved with great pleasure your favor of the 16. and it is with the greatest satisfaction I learn from all quarters that my inaugural Address is considered as holding out a ground for conciliation & union. I am the more pleased with this, because the opinion therein stated as to the real ground of difference among us (to wit, the measures rendered most expedient by French enormities) is that which I have long entertained. I was always satisfied that the great body of those called Federalists were real Republicans as well as federalists. I know indeed there are Monarchists among us. one character of these is in theory only, & perfectly acquiescent in our form of government as it is, & not entertaining a thought of disturbing it merely on their theoretic opinions. a second class, at the head of which is our quondam collegue, are ardent for the introduction of monarchy,  eager for armies, making more noise for a great naval establishment than better patriots who wish it on a rational scale only, commensurate to our wants & our means. this last class ought to be tolerated but not trusted. believing that (excepting the ardent Monarchists) all our citizens agreed in antient whig principles, I thought it adviseable to define & declare them, & let them see the ground on which we could rally: and the fact proving to be so, that they agree on these principles, I shall pursue them with more encouragement. I am aware that the necessity of a few removals for legal, oppressions, delinquencies and other official malversations, may be misconstrued as done for political opinions, & produce hesitation in the coalition so much to be desired; but the extent of these will be too limited to make permanent impressions. in the class of removals however I do not rank the new appointments which mr A. crouded in with whip & spur from the 12th. of Dec. when the event of the election was known, (and consequently that he was making appointments, not for himself, but his successor) until 9. aclock of the night, at 12. aclock of which he was to go out of office. this outrage on decency, shall not have it’s affect, except in the life appointments which are irremoveable. but as to the others I consider the nominations as nullities & will not view the persons appointed as even candidates for their office, much less as possessing it by any title meriting respect. I mention these things that the grounds & extent of the removals may be understood, & may not disturb the tendency to union. indeed that union is already effected from N. York Southwardly almost completely. in the N. England states it will be slower than elsewhere from peculiar circumstances better known to yourself than me. but we will go on attending with the utmost sollicitude to their interests, & doing them impartial justice, & I have no doubt they will in time do justice to us. I have opened myself frankly because I wish to be understood by those who mean well, and are disposed to be just towards me, as you are; & because I know you will use it for good purposes only, & for none unfriendly to me.—I leave this place in a few days to make a short excursion home where some domestic arrangements are necessary previous to my final removal here, which will be about the latter end of April. be so good as to present my respects to mrs Knox, & accept yourself assurances of my high consideration & esteem.

Th: Jefferson

 